Freeman, J.,
delivered the following dissenting opinion:
I dissent from the conclusion of a majority of the court in this case.
The plaintiff had fixed his lien on the property by his levy, had the papers returned to the circuit' court, an order of sale made, and was actively proceeding to sell the land under that order.
He was stopped by certiorari and supersedeas of Grant, based on the proposition, that his property was not subject to levy and sale in this case/] because the principal debtor had property subject to execution, free from incumbrance. This was not a sufficient legal ground to sustain the supersedeas, but on motion of the plaintiff, it was held sufficient, and the ¿¿court refused to dismiss the petition. The: case then stood on the facts alleged, to be shown by proof, that proof to be made out by petitioner.
Plaintiff could not be required to. make out a negative, that is that the principal did not have property *64unencumbered subject to execution. That he has not brought the case to trial on the issue in three years or near that period is a matter that cannot be charged on him as laches, or an abandonment of his levy, or even abatement of the rigor of his Us pendens. The record shows that in this period the reference, docket was not called for trial within the period of several years. But how this can be made to affect the lis pendens I am unable to see. It was the business and right of the court to call the docket, not of plaintiff. He could not call this docket for trial, nor do I know any rule of law which would enable him to compel the court to do so, in ordering cases. This being so, the case was pending as other cases on that docket, that docket not being called for trial for several years, and so the plaintiff had no opportunity to press his case. It was however the duty of the other party to take the active part in the case. He held the affirmative. How plaintiff could have sooner compelled him to proceed, I do not see from this record. Certainly I see nothing that shows either an abandonment of his levy, or any culpable neglect of his suit, by which his clear right fixed by his levy was lost.
For these and other reasons that might be given. I respectfully dissent' from the opinion of the court.